Citation Nr: 1601558	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO. 13-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased rating (compensable) for the disability of limitation of the right femur, post comminuted fracture with scar (right femur disability).

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for a bilateral wrist disability.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an unspecified back disability as secondary to the service-connected right femur disability.

5. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an unspecified neck disability (claimed as back) as secondary to the service-connected right femur disability.

6. Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, T.S.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The Veteran testified during a hearing held at the RO before the undersigned Veteran's Law Judge in April 2015 (Travel Board hearing). A transcript is associated with the Veteran's electronic claims file.




In June 2015, the Veteran's claims of service connection for diabetes mellitus and a bilateral wrist disability were denied. On August 2015, the Veteran submitted a notice of disagreement (NOD) contesting the denials of all of the issues. However, the RO has not issued a Statement of the Case (SOC) that addresses these matters. An SOC must be issued. Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is necessary prior to appellate review, and the claims are therefore REMANDED the following action:

1. Ask the Veteran if he has any further medical or non-medical information regarding the severity of his service-connected right femur fracture, right knee disorder, right hip disorder and his employability. This information may include but is not limited to physician's statements regarding the severity of his disorder; statements from family members, friends, acquaintances, colleagues, co-workers and others; AND any records from any source regarding the impact of the Veteran's service-connected disabilities on his employability. Assist the Veteran by obtaining any and all records alluded to, but not submitted by him.

Also obtain any updated VA medical records from American Lake VA Medical Center.




2. Schedule the Veteran for an appropriate examination to determine the current severity and all manifestations associated with his service-connected disability of limitation of the right femur. The Veteran's electronic file and a complete copy of this remand, must be made available to and reviewed by the examiner, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. Any indicated studies or diagnostic tests should be performed. 

The examiner is requested to:

Provide the range of motion of the right femur in degrees and indicate whether there is objective evidence of pain on motion, weakened movement, excess fatigability, limitation of function, or incoordination during flare ups or upon repetitive use. If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

Comment on the frequency and severity of any instability and/or subluxation which is reported by the Veteran and/or demonstrated during the examination AND WHETHER THERE IS CLINICAL EVIDENCE SUPPORTING THE ASSERTION. 

2. Furnish the Veteran and his representative with a Statement of the Case (SOC) pertaining to the issues of entitlement to service connection for a bilateral wrist disability and diabetes and the application to reopen the claims for entitlement to service connection for an unspecified back disability an unspecified neck injury (claimed as back) as secondary to the service-connected disability of limitation of the right femur. THE RO IS ADVISED THAT CONTRARY TO THE VETERAN'S ALLEGATION IN HIS NOTICE OF DISAGREEMENT, THE UNDERSIGNED MADE NO PRONOUNCEMENT REGARDING THE MERITS OF HIS CLAIM OF SERVICE CONNECTION FOR DIABETES DURING THE APRIL 2015 HEARING. 

If, and only if, he perfects an appeal by the submission of a timely substantive appeal should these claims be returned to the Board for further appellate review.	

3. Then, readjudicate the issues on appeal. With regard to the Veteran's claimed right lower extremity disorders, the RO will analyze the disorders in accordance with VA rating protocols regarding anti-pyramiding of disabilities. 
For any aspect of the appeal that remains denied, issue a SOC to the Veteran and his representative, addressing the issues of entitlement to an increased rating for the disability of limitation of the right femur and entitlement to a total disability evaluation based on individual unemployability (TDIU). The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal. Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

